Case 4:20-cr-10005-KMM Document 48 Entered on FLSD Docket 03/03/2020 Page 1 of 3




                            UNITED STATESDISTRJCT COURT
                            SO UTH ERN D ISTR ICT O F FL OR IDA

                              CA SE N O .20-10005-CR -K M M /LSS

  IJXITED s'
           fAl'EsoFAMEltlcA
  VS.

  S ELUN ZHANG,

         D efendant.
                                             /

                                    FA C TUA L PRO FFER

         The U nited StatesAttorney'sOffice forthe Southem D istrictofFlorida and the defendant,

  Jielun Zhang (hereinafter CLZHANG''orthe defendant),p'
                                                       ersonally and through llis counsel,
  stipulate and agreethattheinfonuation statedherein istrueandaccurateand asufficientbasisfor

  thedefendant'spleaofguil'
                          tytoaviolationofTitle18,UnitedStatesCode,Section 795,ascharged

  in thiscase. Had thiscaseproceeded to trial,the defendantstipulatesand agreesthattheUnited

  Stateswould haveproventhefactsalleged below beyond areasonabledoubt:

                xavalAirstation (-w As--)Key w est,sigsbeepârk Annex t'hereinafterGusigsbee
  Annex''),IandNASKeyW est,TrumboPointAnnex(hereinafter'TrtzmboPointAnnex'),areeach
                                                                                .



  located in M onzoe Cotmty,in the Southem DistrictofFlorida. Both are vitalmilitary and naval

  installatiöns,within the scope of Title 18,Urlited Siates Code,Section 795,adm inistered and

  seclzredhytheDepartmentoftheNavy. AccesstobothSigsbeeAnnexandTrumboPointAnnex
  is restricted and photography of either installation is prohibited unless the installation's

  com m anding officerorotherlligherauthority grants such perm ission.

                On Jatmary4,2020,ZHANG,alongwith Ytlhao W ang (hereinafter&GW ANG'')-L
  both Chinese nationals w ho speak,read,and tm derstand English - drove to Sigsbee Annex in a
Case 4:20-cr-10005-KMM Document 48 Entered on FLSD Docket 03/03/2020 Page 2 of 3


                                                                                               h.t
                                                                                                :
                                                                                                '
     rented sedan. Theentranceto the Sigsbee Annex installation contained signsposting wannlngs
                                                               l

     such as GW O TRESSPASSFNG''and EW UTHORIZED PERSONNEL ON LY''and àpicture ofa

     cameracontainedwithinacirclewith alineovertopsto indicateno photography.
            3.     W ANG and ZHANG spokewith theIlniform ed U.S.Navy Security ForcesM aster

     atArm s,w ho w asposted atthe entrance gate. The gate w asatthe beginning ofa long,thin strip

     to'driveonto SigsbeeAnnex. W ANG andZHANG askedtogo intothenavalbaseéndtheM aster

     atAt'
         m sstated they could nottmlessthey had valid m ilitary identification. W hen thepairstated

     they did nothave m ilitary identification,the M asteratA nnstold W A N G and ZHA N G they w ere

     not authorized to enter Sigsbee Annex. She then ordered them to make a U -ttunl and gave

     instnzctionsto do so verbally and with hand gestures. ln accordancewith security protocol,she

     askedtohold adriver'slicenseasasafeguard and reiterated thatthey mustm ake aU-ttu'
                                                                                      n.

            4.     Ratherthan cbm ply withtheM asteratArm s'order,thepairdidnotm akeaU rttzrn,

     butinstead,W ANG drovethecaronto SigsbeeAnnex withoutauthorization. TheM asteratArms

     requested assistance from N avy Security Forces,asw ellaslocalpolice,to locate the pairon the

     restrictedaccessfacility. Thepairwason theinstallation forapproxim ately 20m inutes,andboth

     W ANG and ZHAN G each took photographs of military and navalinfrastructure. They each

 I   possessed acellulartelephoneequippedwith acam eraahd ZHANG alsopossessçdadigitalNikon

     camera. ZHAN G used hisdigitalNikon cam erato takethedigitalphotograph with thefile title:

      135C7369tAssetforthinCotmt3oftheIndictmentjt ThisJPEG filecapttlredimagesofportions
     of Sigsbee Park Annex asw ellasbuildings and property on Trum bo Point Annex.

            5.     At no tim e,to include,butnot lim ited to,January 4,2020, did either W AN G or

     ZHAN G ever obtain perm ission 9om theN A S K ey W est,SigsbeePark A nnex and Trum bo Point
Case 4:20-cr-10005-KMM Document 48 Entered on FLSD Docket 03/03/2020 Page 3 of 3



  Annex,comm anding officer,and/orany higherauthority,to enterorphotograph either Sigsbee

  Annex orTrum bo Point Annex.

        6.     W AN G and ZHAN G were eventually detained and then arrested while stillon

  SigsbeeAnnex. Thedigitaldevicestheypossessedwererecovereb. Navy SectlrityForceswere
  givenperm issionby W ANG andZHAN G toreview theirdigitaldevices,and theseclzrity officials
                                                  .




  deletedphotbgraphsfrom W ANG'Stelephonedepictingthem ilitaryinstallation. Thephotograph

   D5C7369wasforensicaàlyrecoveredf'
                                   rom ZHAMG'Scameramemorycardandwasnotdeleted.
                                                  Respectfully Subm itted,

                                                  A IU A N A FA JM D O OR SIIAN
                                                  UN ITED STA TES ATTORN EY


  Ilate: Z c         oo                           By: , .

                                                    Jo ha K obrinski, U SA


  oate,:/a >à                                    By:
                                                    H ec orFlo es,       ey forD efendant


  Dat
    e:nlwlgo                                      By:lîtLve >
                                                      Jfelunzhang,Defendant
